Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 03/23/2020, assigned serial 16/826,499 and titled “Information Providing Device, Information Providing Method, and Storage Medium.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 12/06/2021 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art are not deemed strong to make the application unpatentable.
The U.S. patent application publication No. US 2017/0247000 A1 (Ricci reference) is the most relevant prior art of record.  Ricci disclosed a vehicle control system and an associated method, wherein said system is configured to determine a presence of a user inside a vehicle, determining an identify of the user (e.g, identifying facial features of the users), receiving input provided by the user, and retrieving, based on the user’s input (e.g, avatar, voice output, visual output, etc.), a virtual personality for presentation to at least one device associated with the vehicle.  However, Ricci is quite silent regarding “controlling, by the information providing device, a display to display an agent image that communicate with the plurality of occupants in a moving body; providing, by the information providing device, a service including allowing an output to 
It is found that none of the references or the combination teaches or suggests such a system/method claimed by applicants.  The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667